CLD-126                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                        No. 19-1263
                                        ___________

                           IN RE: FREDERICK H. BANKS,
                                                Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                  (Related to W.D. Pa. Crim. No. 2-15-cr-00168-001)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   March 7, 2019
           Before: CHAGARES, RESTREPO, and SCIRICA, Circuit Judges

                              (Opinion filed: April 5, 2019)
                                      _________

                                        OPINION *
                                        _________

PER CURIAM

       Frederick Banks is currently awaiting trial in the United States District Court for

the Western District of Pennsylvania on charges of interstate stalking, 18 U.S.C.

§ 2261(a)(2), aggravated identity theft, § 1028A(a)(1), making false statements,

§ 1001(a)(3), and wire fraud, § 1343.

       On January 21, 2019, Banks filed a petition for a writ of mandamus in this Court.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Banks states that in December 2018, he filed a motion in the District Court seeking

reimbursement for expenses incurred in the criminal action, including postage, envelopes,

paper, and pens. The District Court denied his request. Banks now asks us to order the

District Judge to “perform his clear legal duty and enter an order granting [his] motion

for reimbursement.”

       We will deny Banks’s petition. Mandamus is a drastic remedy available in only

extraordinary circumstances, and may not be used as a substitute for an appeal. In re Diet

Drugs Prods. Liab. Litig., 418 F.3d 372, 378-79 (3d Cir. 2005). Because the District

Court’s order was reviewable on appeal, mandamus relief is not appropriate. 1 See In re

Kensington Int’l Ltd., 353 F.3d 211, 219 (3d Cir. 2003) (“If, in effect, an appeal will lie,

mandamus will not.”).




1
 We express no opinion on whether, should Banks seek appellate review, his appeal
would be timely or otherwise within our jurisdiction, or whether the appeal would have
merit.
                                            2